Case 8:16-cv-01990-PJM Document 45 Filed 11/04/20 Page 1 of1

UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND
PETER J. MESSITTE 6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE GREENBELT, MARYLAND 20770
301-344-0632
MEMORANDUM
TO: AUSAs Daniel Jawor, Edward Kelley
FROM: Judge Peter J. Messitte
RE: Bell v. Bishop
No. 16-cv-1990
DATE: November 4, 2020
* * *

The Court has received Petitioner Edward Bell’s Motion to Alter or Amend Judgment, ECF No.
42, self-filed on January 16, 2020, and his supplement to that motion, ECF No. 44, self-filed on
May 18, 2020.

The Government shall respond to Petitioner’s motion within five weeks of the date of this order.

Despite the informal nature of this ruling, it shall constitute an orde of the Court, and the Clerk is
directed to docket it accordingly.

 

PETER J. MESSITTE
UNIT ATES DISTRICT JUDGE

cc: Court File
